DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Anderson on 7/12/2021.



1.	(Currently amended)  A device, comprising: 
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
obtaining a first group of video content streams of an event, the event having a plurality of participants;
determining a first point of view of a plurality of audience members of the event;
selecting a first portion of the first group of video content streams of the event according to the first point of view of the plurality of audience members;
aggregating the first portion of the first group of video content streams resulting in first aggregated video content;
generating first augmented reality content from the first aggregated video content according to the first point of view;  	
providing the first augmented reality content to a communication device, wherein the communication device presents the first augmented reality content by displaying the first augmented reality content on a display of the communication device, wherein in accordance with the first point of view being of a subset of the plurality of participants, the displaying comprises marking the participants in the subset of the plurality of participants; and
providing instructions to a first group of Internet of Things (IoT) devices to obtain information regarding an object, in accordance with a portion of the plurality of audience members having the first point of view directed at the object, the portion exceeding a predetermined threshold,
wherein at least one of the first group of IoT devices is positioned, according to the instructions, to capture a close-up image of the object.





3.	(Previously presented)  The device of claim 1, wherein the operations further comprise:
	obtaining a second group of video content streams from the first group of IoT devices;
	aggregating the first portion of the first group of video content streams and the second group of video content streams resulting in second aggregated video content;
	generating a second augmented reality content from the second aggregated video content; and
providing the second augmented reality content to the communication device, wherein the communication device presents the second augmented reality content.

4.  	(Currently amended)  The device of claim 2, wherein the operations further comprise:
	
	generating a third augmented reality content from the first aggregated video content and the first group of sensor information; and
providing the third augmented reality content to the communication device, wherein the communication device presents the third augmented reality content.

5.	(Previously presented)  The device of claim 1, wherein each of the first group of IoT devices comprise a drone with a video camera to capture a video content stream.

6.	(Previously presented)  The device of claim 1, wherein each of the first group of IoT devices comprises a sensor to capture a portion of sensor information.



8.	(Original)  The device of claim 1, wherein the communication device comprises a mobile device.

9.	(Original)  The device of claim 1, wherein the operations further comprise:
determining a second point of view of the plurality of audience members of the event according to machine learning techniques;
selecting a second portion of the first group of video content streams of the event according to the second point of view of the plurality of audience members;
aggregating the second portion of the first group of video content streams resulting in third aggregated video content;
generating fourth augmented reality content from the third aggregated video content; and 	
providing the fourth augmented reality content to the communication device, wherein the communication device presents the fourth augmented reality content.



obtaining a first group of video content streams of an event, the event having a plurality of participants;
determining a first point of view of a plurality of audience members of the event;
selecting a first portion of the first group of video content streams of the event according to the first point of view of the plurality of audience members;
	obtaining a second group of video content streams from a first group of Internet of Things (IoT) devices;
	aggregating the first portion of the first group of video content streams and the second group of video content streams resulting in first aggregated video content;
	generating a first augmented reality content from the first aggregated video content according to the first point of view; 
providing the first augmented reality content to a communication device, wherein the communication device presents the first augmented reality content by displaying the first augmented reality content on a display of the communication device, wherein in accordance with the first point of view being of a subset of the plurality of participants, the displaying comprises marking the participants in the subset of the plurality of participants; and
providing instructions to the first group of IoT devices to obtain information regarding an object, in accordance with a portion of the plurality of audience members having the first point of view directed at the object, the portion exceeding a predetermined threshold,
wherein at least one of the first group of IoT devices is positioned, according to the instructions, to capture a close-up image of the object.

11.	(Currently amended)  The non-transitory machine-readable medium of claim 10, wherein the operations further comprise obtaining a first group of sensor information from the first group of IoT devices. 


	
	generating a second augmented reality content from the first aggregated video content and the first group of sensor information; and
providing the second augmented reality content to the communication device, wherein the communication device presents the second augmented reality content.

13.	(Previously presented)  The non-transitory machine-readable medium of claim 10, wherein each of the first group of IoT devices comprise a drone with a video camera to capture a video content stream.

14.	(Previously presented)  The non-transitory machine-readable medium of claim 10, wherein each of the first group of IoT devices comprises a sensor to capture a portion of sensor information.

15.	(Previously presented)  The non-transitory machine-readable medium of claim 14, wherein the sensor comprises one of a temperature sensor, heat sensor, motion sensor, an environment sensor, or any combination thereof.

16.	(Previously presented)  The non-transitory machine-readable medium of claim 10, wherein the communication device comprises a mobile device.



17.	(Currently amended)  A method, comprising:
obtaining, by a processing system including a processor, a first group of video content streams of an event, the event having a plurality of participants;
determining, by the processing system, a first point of view of a plurality of audience members of the event according to machine learning techniques;
selecting, by the processing system, a first portion of the first group of video content streams of the event according to the first point of view of the plurality of audience members;
obtaining a first group of sensor information from a first group of Internet of Things (IoT) devices;
aggregating, by the processing system, the first portion of the first group of video content streams and the first group of sensor information resulting in first aggregated video content;
generating, by the processing system, first augmented reality content from the first aggregated video content according to the first point of view;  	
providing, by the processing system, the first augmented reality content to a communication device, wherein the communication device presents the first augmented reality content by displaying the first augmented reality content on a display of the communication device, wherein in accordance with the first point of view being of a subset of the plurality of participants, the displaying comprises marking the participants in the subset of the plurality of participants; and
providing, by the processing system, instructions to the first group of IoT devices to obtain information regarding an object, in accordance with a portion of the plurality of audience members having the first point of view directed at the object, the portion exceeding a predetermined threshold,
wherein at least one of the first group of IoT devices is positioned, according to the instructions, to capture a close-up image of the object.



19.	(Original)  The method of claim 18, wherein the sensor comprises one of a temperature sensor, heat sensor, motion sensor, an environment sensor, or any combination thereof.

20.	(Original)  The method of claim 17, wherein the communication device comprises a mobile device.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claims 1, 10 and 17, the prior art of record fails to anticipate or render obvious the combined elements/steps of determining a first point of view of audience members of an event and generating an augmented reality content using the first portion of the first group of video content streams, providing the first augmented reality content and providing instructions to a first group of IoT devices to obtain information regarding an object, in accordance with a portion of the plurality of audience members having the first point of view directed at the object the portion exceeding a predetermined threshold, wherein at least one of the first group of IoT device3s is positioned, according to the instructions, to capture a close-up image of the object, as recited in the claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


July 13, 2021